DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending with claims 1-7 under examination. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 in the reply filed on 10/6/2021 is acknowledged. Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 contains the trademark/trade name “Kevlar.”  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (emphasis added).  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trabocco et al. (US Patent No. 3,847,448), hereinafter Trabocco.
Regarding claims 1 and 3, Trabocco discloses a method of molding a composite material including a first member (13), second member (14), and a reinforcement member (12) interposed between the first member and the second member, the method comprising: (a) a first step of disposing the reinforcement member (16) between the first member and the second member (2:2-2:25); (b) a second step of causing the first member to collide with the second member by a “predetermined urging force”  (explosion as in claim 3), thus joining the first and second member with the reinforcement member sandwiched between them (2:41-2:55). 

By testing the end points of each of these ranges with respect to a 3 layer structure which is one disclosed embodiment, all disclosed options for the thicknesses of each of the components, would fall within the claimed range of 0.01 mm-1 mm, inclusive for a 3 layer structure, as required in claim 1. Thus, this is considered to be “sufficient specificity” as to anticipate the claim under 35 U.S.C. 102 since all possible combinations of this 3-layer embodiment would fall within the claimed range for the total thickness of the structure. However, additionally or alternatively, please see below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Trabocco et al. (US Patent No. 3,847,448), hereinafter Trabocco.
	Regarding claims 1 and 3, Trabocco discloses the subject matter of claims 1 and 3 as referenced above under 35 U.S.C. 102 and Examiner incorporates the above here in full. With respect to the range of the composite material, the disclosure of Trabocco (as in 2:15-2:25 above), if not read as anticipating, also can be viewed as clearly overlapping or lying inside of the claimed range. As such, a prima facie case of obviousness exists as discussed in MPEP 2144. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the composite material (of 3 layers as in claims 1 and 3 above) has a thickness of 0.01 mm-1 mm as is claimed. 
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Trabocco (US Patent No. 3,847,448) in view of Katayama et al. (US 2009/0252978), hereinafter Katayama.
Regarding claims 2 and 4, Trabocco discloses the subject matter of claim 1 under 35 U.S.C. 102/103 as discussed above, but does not explicitly disclose the application of an electromagnetic force or an irradiation of a laser beam producing a gas as in claims 2/4 respectively. 
However, Katayama discloses a process of joining a composite material, of which at least one member can be metal, and discloses the use of a laser (emf) that produces a gas (bubbles) when ablating material as to join the materials together (Katayama, par. 0102, Fig. 6). One of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the techniques of Katayama into the disclosure of Trabocco above for purposes of producing the structure in a different manner, using a substitutable alternative to that of Trabocco’s explosive force as recognized in the art for joining similar types of materials. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the materials are joined together using a laser as required in claims 2 and 4. 
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Trabocco (US Patent No. 3,847,448) in view of Persson (US Patent No. 3,663,723).
Regarding claims 5-6, Trabocco discloses the subject matter of claim 1, and further would inherently disclose properties as in claim 6 regarding each of the first and second member and reinforcement including a “thickness,” “Young’s modulus,” and “cross-sectional area” as these are inherent physical properties of such a structure. 

However, Persson discloses a similar process to that of Trabocco, also using an explosion force as the urging force and producing a similar composite in a similar way as Trabocco. Persson discloses a similar combination between two members and a reinforcement (Persson, 2:23-2:57), and also combines as in Persson, Fig. 1, a situation where the first member (12) is smaller than the second member (10) in thickness. One of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the above techniques from Persson into Trabocco as both are involved in the production of similar types of composite components. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the structure of Trabocco above is formed in a shape as is demonstrated by Persson above, as is required in claim 5, which forms a neutral axis somewhere along the second member which would be in the middle of the structure as a whole.  
Regarding claim 7, Trabocco discloses the subject matter of claim 1, but does not explicitly disclose that the reinforcement is made up of one of the recited materials as required in claim 7. 
However, Persson, as part of a similar process of making a composite, also suggests using carbon fiber (Persson, 1:23-1:31 describes wires of carbon). One of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the above techniques from Persson into Trabocco as both are involved in the production of similar types of composite components. Accordingly, it would have been obvious to one of ordinary skill in the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742